Citation Nr: 0201545	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  96-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for ischemic heart 
disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) April 1997 decision which denied service 
connection for ischemic heart disease with myocardial 
infarction, claimed secondary to the service-connected post 
traumatic stress disorder (PTSD).  In June 2000, the Board 
remanded this case to the RO for evidentiary development.

A review of the record indicates that service connection for 
ischemic heart disease with myocardial infarction, was 
previously denied by RO decision in January 1995, and no 
timely appeal from that decision was filed.  Thus, the 
January 1995 rating decision became final and is not subject 
to revision on the same factual basis.  It may, however, be 
reopened with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).  

Subsequently, the veteran sought to establish service 
connection for ischemic heart disease with myocardial 
infarction on a secondary basis, claiming that it resulted 
from his service-connected PTSD; his claim was denied by RO 
decision in April 1997 (now on appeal).  While the April 1997 
rating decision (and the June 2000 Board remand) styled the 
issue on appeal as entitlement to service connection for 
ischemic heart disease with myocardial infarction, secondary 
to the service-connected PTSD (as the veteran has not 
introduced or identified any evidence or argument in support 
of the claim of service connection for heart disability on a 
direct basis), the claim of service connection for ischemic 
heart disease (whether claimed on direct basis or as 
secondary to a service-connected disability), must be 
reviewed on finality basis, in light of the unappealed RO 
rating decision in January 1995.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new diagnosis of a disorder 
constitutes a new claim and requires an initial adjudication 
of such claim, but a new etiological theory attributed to the 
same disability, service connection for which had been 
previously disallowed, does not amount to a new claim; 
rather, it constitutes an attempt to reopen a previously 
disallowed claim).

By November 2001 supplemental statement of the case, the RO 
reviewed the veteran's claim of service connection for 
ischemic heart disease, with myocardial infarction, on 
finality basis, finding that new and material evidence has 
been submitted in support of the claim; the claim was 
reopened and denied on the merits.  In accord with Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), the Board must on its own conduct an independent 
review of the matter of whether new and material evidence has 
been submitted in support of a claim.


FINDINGS OF FACT

1.  The veteran's claim of service connection for ischemic 
heart disease with myocardial infarction was denied by RO 
rating decision in January 1995, and no timely appeal 
therefrom was filed.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
ischemic heart disease with myocardial infarction furnished 
since the January 1995 RO rating decision, are new, relevant, 
and probative of the issue at hand.

3.  Ischemic heart disease, including myocardial infarction, 
was not clinically evident during the veteran's active 
service or for many years thereafter; competent medical 
evidence of record demonstrates that ischemic heart disease 
with myocardial infarction, is not causally related to his 
service or any incident therein, nor is it casually related 
to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1995 RO rating 
decision denying the claim of service connection for ischemic 
heart disease with myocardial infarction is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  Ischemic heart disease with myocardial infarction was not 
incurred in or aggravated by active wartime service, nor is 
it causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen the claim of service connection for 
ischemic heart disease, with myocardial infarction, was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to him.  See Karnas, 1 Vet. App. at 313.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

Service connection for ischemic heart disease, with 
myocardial infarction, was denied by RO rating decision in 
January 1995, based on findings that the disability was not 
related to the veteran's active service or any incident 
occurring therein (including exposure to Agent Orange in 
Vietnam).  An appeal from that rating decision had not been 
filed in a timely fashion, with the result that the decision 
became final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§ 20.1103 (1994).  A final RO decision is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84; see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Considering the above, the Board must now review all of the 
evidence which has been added to the claims folder since the 
final RO rating decision in January 1995.

Evidence of record at the January 1995 RO rating decision 
included the veteran's service medical records, showing no 
report or clinical finding of cardiovascular disease or early 
sign or manifestation of myocardial infarction; on April 1969 
service separation medical examination, he reported pain or 
pressure, chest and leg cramps, and that his mother had a 
history of heart disease, but no pertinent clinical finding 
was identified on examination; his blood pressure reading was 
120/84.  

The veteran's service records show that he had combat service 
in Vietnam and, by RO decision in May 1993, service 
connection for PTSD was granted, effective in May 1991 
(initially assigned a 30 percent rating, but in March 1996, 
the rating was increased to 100 percent; such rating has been 
in effect since February 1995); the rating of service-
connected PTSD is not the subject of this appeal.  

Service connection is also in effect for left ankle Achilles 
tendonitis, residuals of left calcaneus stress fracture, 
urethrobulbar prostatitis, and folliculitis with scarring, 
each rated zero percent; the rating of these disabilities is 
not now on appeal.

On VA medical examination in June 1969, the veteran did not 
report any cardiovascular impairment.  On examination, 
cardiac size, sounds, sinus rhythm, and peripheral vessels 
and pulses were normal, and there were no murmurs; blood 
pressure was 108/60; X-ray study of the chest did not reveal 
any abnormality.

Private medical records reveal that the veteran sought 
emergency medical treatment in November 1990 (resulting in 
hospital admission and cardiac catheterization with left 
ventricular angiography and coronary arteriography) due to 
symptoms of chest pain, nausea, and diaphoresis (reportedly 
having their onset during a racquetball game).  During 
treatment, he indicated that he began to have some exercise-
induced non-radiating chest pressure and tightness during the 
past two months, and that he had occasional palpitations, but 
denied dyspnea on exertion (other than what he associated 
with prolonged smoking), orthopnea, paroxysmal nocturnal 
dyspnea, lightheadedness, syncope, or peripheral edema; he 
also denied history of heart disease, hypertension and 
diabetes, but his mother reportedly had a history of coronary 
artery disease and diabetes.  Coronary artery disease 
(chronic ischemic heart disease) with acute inferior wall 
myocardial infarction and moderate right coronary artery 
disease were diagnosed.  Thereafter, in August 1991 and March 
1992, G. Kalin, M.D., indicated that he had a heart condition 
(status post myocardial infarction and atypical chest pain), 
noting that the condition was aggravated by emotional upset, 
stress, and severe anxiety.  

VA clinical records from March to April 1992 reveal that the 
veteran participated in Agent Orange registry, medical 
examination, and clinical studies (the examination was 
performed in March 1992).  In April 1992, he was informed by 
a physician that there were no adverse health effect from his 
Agent Orange exposure, that his elevated cholesterol and 
triglycerides levels were not related to Agent Orange 
exposure, and that a chest X-ray study showed no acute 
cardiopulmonary disease.

An August 1992 Social Security Administration (SSA) 
disability determination indicates that the veteran received 
SSA disability benefits since November 1990 (the date of his 
heart attack) for heart disease, anxiety, personality 
disorder, and substance addiction disorder.

In January 1993, Dr. Kalin indicated that the veteran had 
ischemic heart disease, status post angioplasty in 1990, and 
hypercholesterolemia.

On VA medical examination in March 1993, a history of heart 
disease, with myocardial infarction, since November 1990 was 
identified; the veteran indicated he received SSA disability 
benefits due to heart disease and PTSD, and that he had 
recurrent chest pain.  On examination, uncontrolled ischemic 
heart disease and chronic severe PTSD were diagnosed.

VA and private medical records from January to December 1993 
(including medical records from the SSA) document treatment 
for various symptoms, including the veteran's service-
connected PTSD, documenting a history of heart disease.  

On VA psychiatric examination in January 1994, the veteran 
reported history of psychiatric symptoms and impairment, 
noting that his PTSD symptoms intensified since his heart 
attack in 1990.  On examination, Axis I diagnosis of PTSD, 
and Axis III diagnoses of history of heart attack and high 
blood pressure were indicated.

In conjunction with his claim of service connection for heart 
disease, the veteran suggested that the onset of that 
disability was related to active service and/or Agent Orange 
exposure in Vietnam.  

Evidence submitted since the final RO rating decision in 
January 1995 includes VA and private medical records from 
June 1995 to February 1996 (including a June 1995 VA 
psychiatric examination report) showing treatment for the 
veteran's service-connected PTSD, and documenting the 
presence of coronary artery disease (including history of a 
heart attack in 1990).  He was hospitalized at a VA facility 
from November 1995 to February 1996 due to increasing PTSD 
symptoms and impairment and, based on such evidence, the 
rating of the service-connected PTSD was increased from 30 to 
100 percent (by RO rating decision in March 1996).

In March and April 1996, V. Kaperonis, M.D., indicated that 
the veteran's functional impairment was "serious" due to 
service-connected psychiatric disability (for which he 
treated him since July 1995).

In May 1996, Dr. Kaperonis indicated that the veteran was 
significantly disabled by PTSD even before he began treating 
him in July 1995 (the veteran was noted to have been 
"significantly" disabled at least since his 1990 heart 
attack).  The physician indicated that it was "highly 
likely" that there was a "causative" link between the 
veteran's heart attack and his PTSD.  

VA medical records from February 1996 to September 1997 
document treatment for various symptoms, including the 
veteran's service-connected PTSD, and they record a history 
of heart disease.  In February 1996, he had Agent Orange 
medical examination and, by April 1996 letter, he was 
informed by a physician that there was no evidence of any 
medical problem associated with his "military environmental 
exposure."  

In July 1997, and in March and November 1998, Drs. Kaperonis 
and Kalin indicated that the veteran was totally and 
permanently disabled.  

Pursuant to the June 2000 remand, the veteran had a VA 
cardiovascular examination in July 2000, which reflected a 
review of the claims file, to determine whether his ischemic 
heart disease was related to his service-connected PTSD.  The 
examiner observed that the first indication of ischemic heart 
disease and myocardial infarction was recorded in November 
1990, when the veteran experienced exertional chest pain.  
Having reviewed the entire claims and the pertinent history 
documented therein, the examiner indicated that the veteran 
had multiple risk factors for ischemic heart disease 
including tobacco abuse, markedly abnormal lipids including 
hypercholesterolemia, family history of heart disease, and a 
sedentary lifestyle (he observed that the veteran was playing 
racquetball when he had his heart attack, "a classic 
precipitating event in an unconditioned person").  He 
indicated there is "no proven direct causal or etiological 
relationship between the psychiatric condition, post 
traumatic stress disorder, and ischemic heart disease;" 
based on the above facts, his medical opinion was that there 
was no evidence that the veteran's ischemic heart disease was 
caused by his PTSD.  

In a one-sentence, August 2000 statement, a VA cardiologist 
indicated that the veteran had PTSD, and that his 
"increasing angina [was] aggravated by [his] post traumatic 
stress disorder."  

On another VA cardiovascular examination in May 2001, 
performed in conjunction with a review of the claims file, 
the examiner observed that the veteran had a heart attack in 
November 1990, requiring hospitalization and treatment; 
following this heart attack, he reportedly became "rather" 
depressed and has remained "quite" depressed since that 
time.  The veteran indicated that he continued to have chest 
pains and trouble breathing, noting that he declined coronary 
artery bypass grafting which was recommended in 1998.  On 
examination, arteriosclerotic heart disease, status post 
myocardial infarction, was diagnosed; the examiner indicated 
that the veteran should have surgery, but his "emotional 
state will not allow this."

In September 2001, another VA cardiovascular examination, 
reflecting a review of the veteran's pertinent medical 
history.  On examination, the examiner's clinical impression 
was that the veteran had significant PTSD for the past 8 
years, and the symptoms of worry, frustration, and lack of 
sleep caused him increased angina but, in his opinion, this 
did not cause any increase in the degree of the veteran's 
coronary arteriosclerosis (which was reportedly quite 
significant based on catheterization 3 weeks earlier).  

Based on the above, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claim of service connection for ischemic heart 
disease with myocardial infarction as it includes evidence 
that must be considered to fairly decide the merits of the 
claim.  While portions of the newly-furnished evidence are 
cumulative of evidence of record at the time of the January 
1995 rating decision (clinical records documenting history of 
heart problems), some of the newly-submitted evidence is 
clearly new and material and must be considered to decide the 
merits of the claim.  In particular, Dr. Kaperonis' May 1996 
letter to the effect that it was likely that there was a 
causative effect between the veteran's heart disease and a 
service-connected disability is material to this claim.  
Given the nature of the veteran's claim, and presuming 
credibility of the newly-furnished evidence, the Board finds 
that there is new and material evidence to reopen the claim 
at issue.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for certain chronic diseases including 
hypertension, arteriosclerosis, and organic heart disease, if 
the pertinent disability becomes manifest to a compensable 
degree within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, according to the Court, a basis 
exists on which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  Cf. 38 C.F.R. § 3.322 
(2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2001).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2001).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas, 1 Vet. App. at 313.  Prior to 
December 27, 2001, 38 U.S.C.A. § 1116 provided that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 U.S.C.A. § 1116(a)(2) (chloracne or other 
acneform disease consistent with chloracne (if the disease 
becomes manifest to a compensable degree within one year 
after the last date on which the veteran was exposed to an 
herbicide agent), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma), shall be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.

Effective December 27, 2001, the law was amended by adding 
diabetes mellitus type 2 to the list of chronic diseases 
which are presumed to be associated with Agent Orange 
exposure, and by conceding exposure to herbicides (including 
Agent Orange) for all veterans who had requisite service in 
Vietnam during the Vietnam Era, regardless of whether they 
develop one or more of the presumptive diseases listed in 
38 U.S.C.A. § 1116(a)(2).  Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C.A. § 1116).  The Board 
finds that this new standard is more favorable to the 
veteran; thus, it will address the issue on appeal on this 
basis.  Karnas, supra.  

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Consistent 
with such duty, the Board remanded this case in June 2000 for 
additional development of the evidence.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and the June 2000 remand have been complied with 
in this appeal.  The July 1997 statement of the case and 
November 2001 supplemental statement of the case provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103A as they clearly notified them of 
the evidence necessary to substantiate his claim.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's claim of service 
connection for ischemic heart disease with myocardial 
infarction.

Based on the entire evidence of record, the Board finds that 
service connection for ischemic heart disease, with 
myocardial infarction, is unwarranted.  As discussed above, 
the veteran's service medical records do not reveal any 
clinical finding indicative of any cardiovascular disease 
and/or early signs of myocardial infarction; although he 
reported history of pain or pressure in chest, and leg cramps 
on service separation medical examination in April 1969, his 
blood pressure was 120/84, and no pertinent clinical findings 
were identified.  The first post-service clinical evidence 
pertinent to this service connection claim consists of 
records of medical treatment in November 1990, many years 
after his service separation, prompted by his myocardial 
infarction; during the course of initial inpatient and 
subsequent outpatient treatment, it was indicated that he, 
personally, had no pertinent medical history referable to 
cardiovascular disease prior to his heart attack; his 
ischemic heart disease/coronary artery disease is not shown 
to have been evident (or manifest to a compensable degree), 
clinically, at any time prior to his myocardial infarction in 
November 1990.  

The Board notes that Dr. Kalin indicated in 1991 and 1992, 
that the veteran's heart condition was aggravated by stress 
and anxiety; and, in May 1996, Dr. Kaperonis opined that it 
was likely that there was a causative link between the 
veteran's heart attack and PTSD.  Those opinions, however, 
are unaccompanied by any rationale, or affirmative clinical 
findings referable to the veteran's pertinent medical 
history, which would lend support for such opinions.  
Moreover, VA cardiovascular examination in July 2000, 
performed in conjunction with and reflecting a review of the 
entire claims file and pertinent history documented therein, 
at which time the examiner explained that the veteran had 
multiple risk factors for developing heart disease, that PTSD 
was not a risk factor for developing heart disease, and that 
there was no causal relationship, generally, between PTSD and 
heart disease; he opined that the veteran's heart disease was 
not caused by his PTSD.  In this case, the Board deems more 
probative and persuasive the conclusions of the physician who 
examined the veteran and thoroughly reviewed the entire 
claims file in conjunction with a comprehensive medical 
examination in July 2000.  

The veteran's VA cardiologist indicated very abruptly in 
August 2000 that the veteran's increasing angina was 
aggravated by his PTSD.  However, in May and September 2001, 
the veteran underwent another VA cardiovascular examination, 
performed in conjunction with a full review of the entire 
claims file, including the aforementioned August 2000 medical 
conclusion.  The examiner observed, in September 2001, 
essentially confirming the August 2000 VA physician's 
observation, that some of the veteran's PTSD-related symptoms 
did in fact increase his angina (a symptom of severe pain).  
He opined, however, that PTSD or PTSD-related symptoms did 
not cause any increase in the degree (aggravation) of the 
veteran's heart disease (the underlying chronic disability).  
Again, the Board finds the September 2001 opinion more 
persuasive as it is based on a review of the entire pertinent 
medical history, and because it pertains to a chronic 
disability for which service connection is sought, i.e. 
ischemic heart disease (as opposed to a symptom of a chronic 
disability, i.e. angina), the Board accords it more weight.

The Board is mindful of the veteran's contention that his 
ischemic heart disease, with myocardial infarction, developed 
as result of his experiences during active service, Agent 
Orange exposure in Vietnam, and/or is related to his service-
connected PTSD.  While the credibility of his contention is 
not challenged and his competence to testify with regard to 
observable symptoms such as pain or chest tightness is noted, 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic cardiovascular disease or to 
provide an etiological link between active service and any 
current symptomatology.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).  Also, the evidence does not show, nor is 
it contended by the veteran, that the claimed ischemic heart 
disease is related to combat; thus, 38 U.S.C.A. § 1154(b) 
(West 1991) is inapplicable here.  

It has been suggested that ischemic heart disease, with 
myocardial infarction, developed as a result of the veteran's 
exposure to Agent Orange in Vietnam.  Although the newly 
amended law provides that all veterans who had the requisite 
service in Vietnam during the Vietnam Era (as is the case 
here) are presumed to have been exposed to Agent Orange 
during such Vietnam service, cardiovascular disability is not 
on the list of presumptive Agent Orange disabilities, as 
identified above.  Also, there is no competent medical 
evidence of record providing a link or nexus between the 
veteran's heart disease and Agent Orange exposure; following 
Agent Orange medical examinations in March 1992 and February 
1996, the veteran was informed by VA physicians that there 
was no evidence of adverse health effects from his Agent 
Orange exposure.

The Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor.  As noted above, 
however, application of the rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  Such 
is not the case here where the weight of the evidence is to 
the effect that the veteran's ischemic heart disease with 
myocardial infarction was not incurred in or aggravated 
during service and is not related, directly or otherwise, to 
any service-connected disability (this conclusion is 
supported by the recent, most comprehensive medical opinion 
of VA physicians in July 2000 and September 2001, prepared in 
conjunction with a review of the entire claims file and the 
clinical evidence contained therein).



	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been submitted, the claim of 
service connection for ischemic heart disease, with 
myocardial infarction, is reopened.

Service connection for ischemic heart disease, with 
myocardial infarction, is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in law effective on December 27, 2001.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note the corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


